CUSHMAN, District Judge.
The plaintiff’s contention now is that this court should compel the respondent to pay the money realized from the sale of the attached property, $510, into this court for disposition under its order, and that the respondent further particularize and itemize the cost and ex-' pense of caring for the attached property prior to execution sale; it being a part of plaintiff’s contention that the charges for such expense were excessive and unnecessary, and not sufficiently itemized to enable the plaintiff to ascertain whether they were actually incurred or not.
“As a general rule the allowance to a sheriff for his fees and expenses is made by the court, and such allowance is a prerequisite to a recovery, and, until it is made, the sheriff has no right to retain anything for such fees and expenses out of moneys collected by him. The allowance is properly made in the suit wherein the property was seized, in which case the same objections are open to the party sought to be charged as though a separate suit had been brought.” 35 Oye. p. 16Ó3, § 5, and citations.
“A sheriff may maintain, an action to recover fees which he has earned from the person liable therefor; but such an action is premature when brought before the costs have been taxed or the allowance made in the manner prescribed by statute.” Id. p. 1605, § 6, and citations.
In the case at bar Bion A. Dodge, who was the plaintiff’s attorney who instituted this case, did, as shown above, on December 15, 1906, long prior to the appearance in March, 1908, of the attorneys now pressing this motion, write the respondent to “sell attached property pursuant to statute, retain your costs and expenses and send whatever balance to me.” This express authority to the respondent to pay himself out of the proceeds of the sale dispenses with the necessity of respondent’s paying the money into court prior to the adjudication of the reasonableness, necessity, and fairness of his charges.
Taking into consideration the fact that the application for the order to show cause was not pressed from March, 1908, until September, 1910, before which latter date the respondent had himself brought suit involving all substantial claims raised by the motion for an order to show cause, that the expenses of the attachment were incurred at Nome, Alaska, that such ex*407penses are attacked by the plaintiff as being exorbitant and unnecessary and not subject to verification, it being apparent that those are questions that would be much more satisfactorily determined at Nome than Fairbanks, the plaintiff’s motion is denied, and the further hearing on the order to show cause will be continued for one year, to give the parties an opportunity to have the cause now at issue in the Second division tried; jurisdiction being alone retained in this court to settle the differences between the parties in case that suit is dismissed or otherwise disposed of prior to the decision on the merits.